United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-1880
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the
Raul Castaneda Gutierrez,                 * District of Minnesota.
                                          *
             Appellant.                   * [UNPUBLISHED]
                                     ___________

                              Submitted: December 22, 2005
                                 Filed: January 4, 2006
                                  ___________

Before WOLLMAN, McMILLIAN, and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

       Raul Castaneda Gutierrez appeals the district court’s1 denial of his motion for
return of property. We find that Castaneda has abandoned the only issue in this appeal
by failing to raise it in his appellate brief. See Fed. R. App. P. 28(a) (requirements of
appellate brief); United States v. Joiner, 418 F.3d 863, 869 (8th Cir. 2005) (party’s
failure to raise or argue issue in brief is deemed abandonment of issue).




      1
        The Honorable Susan Richard Nelson, United States Magistrate Judge for the
District of Minnesota.
      Accordingly, we affirm, and we deny the motions for appellate counsel, and for
discovery and expert investigators.
                       ______________________________




                                        -2-